Citation Nr: 0333804	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  99-12 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to specially adapted housing or special home 
adaptation grant.

2.  Entitlement to automobile grant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from October 1937 to 
February 1947 and from February 1947 to April 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In that decision, the RO denied 
entitlement to specially adapted housing or special home 
adaptation grant and entitlement to automobile grant or for 
adaptive equipment only.  In a December 1999 rating action, 
entitlement to automobile adaptive equipment was granted, 
and, therefore, that claim has been resolved and is not 
before the Board on appeal.  

In his June 1999 substantive appeal, the veteran requested a 
travel Board hearing at his local RO.  An April 2003 report 
of contact reflects that the veteran cancelled his Board 
hearing request.  


REMAND

A remand is warranted in this case to cure procedural and due 
process matters.  The President of the United States signed 
into law in November 2000 the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(2000).  This statute introduced several changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  Under the VCAA, VA's duty to 
notify and assist claimants has been significantly expanded 
in the following areas.  

The VCAA provides that VA has a duty to notify the claimant 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  

In this case, although the provisions of 38 C.F.R. § 3.159 
were provided in the Statement of the Case, the RO has not 
provided the veteran with any notice of the VCAA and its 
implementing regulations or fulfilled its duty to notify the 
veteran of the allocations of the burden of obtaining 
necessary evidence under 38 U.S.C.§ 5103(a) as amended by the 
VCAA.  This should be accomplished on remand.

Further, in a decision promulgated in September 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

As an evidentiary matter, the veteran's representative has 
noted that it has been nearly two years since the veteran was 
last examined.  The representative maintains that his 
conditions have resulted in further impairment since the most 
recent examination.  The veteran's service-connected 
disabilities include:  residuals of left knee total joint 
replacement, currently evaluated as 60 percent disabling; 
arthritis of the cervical spine, evaluated as 60 percent 
disabling; status-post fusion of the right knee, evaluated as 
30 percent disabling; lumbosacral spine arthritis, evaluated 
as 20 percent disabling, as well as bilateral shoulder 
disabilities and a disability of the left thumb.  Although 
the veteran has other service-connected disabilities, these 
represent the primary sources of his impairment and he 
maintains that his lower extremities are particularly 
problematic.  The Board believes that an examination of the 
veteran is warranted in order to ascertain whether he meets 
the criteria to qualify as an eligible person in acquiring an 
automobile and/or for specially adapted housing or a special 
home adaptation grant.  38 U.S.C.A. § 3902(a)(b) (West 2002). 

In order to ensure that the record is fully developed and 
comply with the appellant's due process rights, this case is 
REMANDED to the RO for the following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice 
should also be in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).  

2.  The RO should schedule an examination 
in order to evaluate the veteran's 
eligibility for specially adapted housing 
or special home adaptation grant and for 
an automobile grant.  The examiner should 
state whether the veteran's service-
connected disabilities are productive of:  
(1) the loss, or loss of use, of both 
lower extremities, such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or (2) 
the loss or loss of use of one lower 
extremity, together with residuals of 
organic disease or injury which so affect 
the functions of balance or propulsion as 
to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; 
or (3) the loss or loss of use of one 
lower extremity together with the loss or 
loss of use of one upper extremity which 
so affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair; or (4) the 
anatomical loss or loss of use of both 
hands.  The examiner should also opine as 
to whether the veteran's service-
connected disabilities are productive of 
(1) the loss or permanent loss of use of 
one or both feet; or (2) the loss or 
permanent loss of use of one or both 
hands.  

3.  After conducting any additional 
indicated development, the RO should 
review the veteran's claims.  If the 
decisions remain adverse, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, to 
include the provisions of 38 C.F.R. 
§ 3.159, and afforded a reasonable period 
of time within which to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




